Peters, J.
(dissenting). We believe that there exists a strong public policy in this State, as embodied in a readily identifiable source, which prohibits employment within our prison system of an avowed racist. We first acknowledge that in most situations, petitioner Edward Kuhnel’s public display of the Nazi flag, while patently offensive, would have been wholly within his constitutional rights. However, as Justice Holmes opined, “the character of every act depends upon the circumstances in which it is done * * *. The most stringent protection of free speech would not protect a man in falsely shouting fire in a theater and causing a panic” (Schenck v United States, 249 US 47, 52 [citation omitted]). In this confrontation between the public policy concerns of the State regarding prison security as reflected, inter alia, in the employee manual and Kuhnel’s 1st Amendment interests in conduct engaged in outside of a work *59setting, we are convinced that the State must prevail. “Controversies involving questions of public policy can rarely, if ever, be resolved by the blind application of sedentary legal principles. The very nature of the concept of public policy itself militates against any attempt to define its ingredients in a manner which would allow one to become complacent in the thought that those precepts which society so steadfastly embraces today will continue to serve as the foundation upon which society will function tomorrow. Public policy, like society, is continually evolving and those entrusted with its implementation must respond to its everchanging demands” (Matter of Sprinzen [Nomberg], 46 NY2d 623, 628).
Prison has been characterized as a “netherworld” (Matter of Seelig v Koehler, 76 NY2d 87, 93, cert denied 498 US 847) wherein correction officers interact on a constant basis “with the most dangerous of society’s concentrated mass in the confines of their walled symbiotic universe” (id., at 95). “Tension between them is unremitting. Frustration, resentment, and despair are commonplace” (Wolff v McDonnell, 418 US 539, 562). Hence, the preeminent role of prisons becomes the supervision of these inmates (see, People ex rel. Vega v Smith, 66 NY2d 130, 142) with the implementation of discipline through, inter alia, the issuance of misbehavior reports upon a correction officer’s observance of an infraction of the regulations of respondent Department of Correctional Services. Because correction officers play a significant role in the prison disciplinary process, we disagree with the majority and conclude that the safe operation of a correctional facility mandates that its employees be race neutral and sensitive to the volatility of the environment which can only breed intolerance.* Even the perception by inmates that prison authorities condone or support a racist philosophy “could further exacerbate racial tensions in the prison and in the community” (Weicherding v Riegel, 981 F Supp 1143, 1148, affd 160 F3d 1139).
The facts here are compelling. Unlike the correction officer in Curle v Ward (59 AD2d 286, mod 46 NY2d 1049) who was only suspected of having membership in a racist organization, Kuhnel publicly proclaimed his allegiance to racist doctrine by his unfurling of the Nazi flag on more than one occasion. This act *60generated substantial publicity, having been reported in the Times Herald Record in the City of Middletown, Orange County, whose readership area encompasses Eastern Correctional Facility, as well as in newspapers from Rome, Albany, Troy, Schenectady and New York City. Noting that Eastern Correctional Facility is a maximum security prison wherein the ethnic distribution is 50% African-American, 30% Hispanic and 20% Caucasian, the arbitrator found Kuhnel to be sympathetic to Nazi or neo-Nazi propaganda, rendering the flying of such flag to be his personal statement and identification with “the repugnant and racist symbol of Nazi Germany”. Nonetheless, he concluded that the Department had failed to show actual or inevitable harm to its operations or reputation and determined that “affiliation” with the neo-Nazi party could not be based solely upon the display of the flag and the majority of this Court has agreed.
It is axiomatic that “[slymbolism is a primitive but effective way of communicating ideas. The use of * * * [a] flag to symbolize some system, idea, institution * * * is a short cut from mind to mind” (Board of Educ. v Barnette, 319 US 624, 632). Hence, “[t]he message conveyed by some flags — the swastika, for example — may survive long after it has outlived its usefulness as a symbol of regimented unity in a particular nation” (Texas v Johnson, 491 US 397, 436 [Stevens, J., dissenting]). In our view, the underlying award must be deemed violative of a strong public policy reflected in readily identifiable sources, to wit, the employee manual, which proscribes the presence within our prison system of those who affiliate with racist groups, and by common-law principles since the mere presence of such employees in these “paramilitary organizations charged with maintaining public safety and order” (Tindle v Caudell, 56 F3d 966, 971) undermines the security of such system and denigrates public confidence therein (see, id.; see also, Lawrenz v James, 852 F Supp 986, affd 46 F3d 70; Matter of Morrisette v Dilworth, 59 NY2d 449).
Recognizing that the matter at issue raises important 1st Amendment concerns, it must be emphasized that those who choose to be employed in a paramilitary setting “voluntarily sacrifice certain cherished freedoms” (Matter of Seelig v Koehler, 76 NY2d 87, 96, supra; see, Spetalieri v Kavanaugh, 36 F Supp 2d 92; Heil v Santoro, 147 F3d 103, 109; see also, Connick v Myers, 461 US 138) when their exercise interferes with the government employer’s functions (see, Waters v Churchill, 511 US 661, 671-675). As the United States Supreme Court stated: *61“Government agencies are charged * * * with doing particular tasks. Agencies hire employees to help do those tasks as effectively and efficiently as possible. When someone who is paid a salary so that [he] will contribute to an agency’s effective operation begins to do or say things that detract from the agency’s effective operation, the government employer must have some power to restrain [him]” (id., at 674-675). Notably, such restraint has not been limited to conduct occurring in the workplace (see, Spetalieri v Kavanaugh, supra [police officer not engaged in protected speech when making racially biased statement on private cell phone while off duty]; Weicherding v Riegel, supra [correction officer’s employment terminated due to his participation, during nonworking hours, in Ku KLux Klan activities]; Lawrenz v James, supra [correction officer terminated for wearing a T-shirt, off duty, which was adorned with a swastika and the words “white power”]).
During the 15 years between the Court of Appeals determination in Matter of Curle v Ward (46 NY2d 1049, supra) and the United States Supreme Court’s determination in Waters v Churchill (supra), the government’s interest in achieving its goals as effectively as possible has evolved from a relatively subordinate interest when it acts as sovereign to a significant one when it acts as employer in those situations where the employee exercises a right to comment on matters of public concern. “[A] government employer [may] fire an employee for speaking on a matter of public concern if: (1) the employer’s prediction of disruption is reasonable; (2) the potential disruptiveness is enough to outweigh the value of the speech; and (3) the employer took action against the employee based on this disruption and not in retaliation for the speech” (Jeffries v Harleston, 52 F3d 9, 13; see, Waters v Churchill, supra).
Despite the limited record presented here, “[t]he * * * controversial character of [the] statement” (Rankin v McPherson, 483 US 378, 387) is apparent. We conclude, as a matter of law, that in viewing the “content, form, and context” (Connick v Myers, 461 US 138, 147-148) of Kuhnel’s statement, it addressed a matter of public concern and that his right to freedom of expression must therefore be balanced against the government’s interest as an employer to provide public services effectively and efficiently (see, Connick v Myers, supra; Pickering v Board of Educ., 391 US 563, 568). “[T]he closer the employee’s speech reflects on matters of public concern, the greater must be the employer’s showing that the speech is likely to be disruptive before it may be punished” (Jeffries v Harleston, supra, at 13).
*62Acknowledging that the potential for disruptiveness, or a reasonable prediction thereof, is now enough to outweigh the value of the speech so long as the employer took action against the employee based upon this disruption and not because of the content (see, Waters v Churchill, supra, at 673), we believe that the State’s prediction of disruption by the “communicative impact” (United States v Eichman, 496 US 310, 317) that the public display of the Nazi flag has when flown by one of its correction officers, coupled with the publication thereof through newspaper accounts, was eminently reasonable and entitled to “substantial weight” (Waters v Churchill, supra, at 673). Since correction officers exercise control over the inmate population, the potential for disruption, reflected in the prohibition of Kuhnel’s conduct by the employee manual, must be deemed to outweigh his 1st Amendment rights due to the primary interest of the State, as an employer, to provide requisite services in a safe and efficient manner.
New York must be permitted to effectively quell the excrescences of racist correction officers employed within the confines of our prison system in furtherance of a strong public policy which seeks to insure public confidence in a disciplinary system which relies almost exclusively upon the assessment of the conduct of its prison population by correction officers like Kuhnel. There exists no basis to “wait until racial tensions erupt[ ] before taking action” (Lawrenz v James, 852 F Supp 986, 994, supra; accord, Weicherding v Riegel, 981 F Supp 1143, 1148, supra). “In light of the deleterious effects of allowing militant white supremacists to stand guard over the safety and welfare of racial minorities, it would be ironic if, in the name of freedom of [speech], we sanction the subversion of law and order that subjects mainly [African] Americans to the exact same abuses of racially motivated violence that made development of the doctrine worthwhile.” (Blue by Day and White by (K)night: Regulating the Political Affiliations of Law Enforcement and Military Personnel, 81 Iowa L Rev 1079, 1169 [May 1996].)
We would therefore reverse Supreme Court’s order and vacate the arbitration award.
Mikoll, J. P., and Mercure, J., concur with Crew III, J.; Peters and Carpinello, JJ., dissent in a separate opinion by Peters, J.
Ordered that the order is affirmed, without costs.

 Notably, Kuhnel had previously been disciplined in 1988 for allegedly belonging to a white supremacist organization. In that proceeding, the arbitrator dismissed the charges and reinstated Kuhnel with full back pay and benefits.